        Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 1 of 22
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                             District
                                                       __________     of Colorado
                                                                   District of __________

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )         Case No. 20-sw-998-GPG
  Information Associated with Account "peteiegreen",                   )
        that is stored at premises controlled by                       )
                     Instagram, LLC                                    )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See "Attachment A", attached to and incorporated in this Application and Affidvait.


located in the             State and              District of              Colorado             , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B attached hereto and hereby incorporated by reference.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                        Offense Description
        18 USC § 875(c)                            Interstate (Threatening) Communications



          The application is based on these facts:
        See Affidavit attached hereto and hereby incorporated by reference.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                                  s/ John Busch
                                                                                               Applicant’s signature

                                                                                                John Busch, SA
                                                                                               Printed name and title

Sworn to and signed by reliable electronic means.

Date:         8/28/2020
                                                                                                 Judge’s signature

City and state: Grand Junction, Colorado                                              Gordon P. Gallagher, Magistrate Judge
                                                                                               Printed name and title
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 2 of 22




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF COLORADO

IN RE SEARCH OF:                              )       UNDER SEAL
                                              )
INFORMATION ASSOCIATED WITH                   )
INSTAGRAM USERNAME peteiegreen,               )       Case No. ____________
THAT IS STORED AT PREMISES                    )
CONTROLLED BY                                 )
INSTAGRAM, LLC                                )

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, John Busch, a Special Agent with the Federal Bureau of Investigation, being first duly

sworn, hereby depose and state as follows:

                             Introduction and Agent Background

       1.      I make this affidavit in support of an application for a search warrant for

information associated with Instagram account username “peteiegreen” (the “SUBJECT

ACCOUNT”) that is stored at premises owned, maintained, controlled, or operated by Instagram,

LLC, (“Instagram”) a social-networking company owned by Facebook, Inc. and headquartered in

San Francisco, California. The information to be searched is described in the following

paragraphs and in Attachment A. This affidavit is made in support of an application for a search

warrant under 18 U.S.C. §§ 2703(a), (b)(1)(A), and (c)(1)(A), to require Instagram to disclose to

the government records and other information in its possession, including the contents of

communications, pertaining to the subscriber or customer associated with the SUBJECT

ACCOUNT.

       2.      I am a Special Agent of the Federal Bureau of Investigation (FBI) and have been

since 2015. Prior to my current position, I was a patrol officer and investigator during my five-

and-a-half-year career in local law enforcement. I am currently assigned to investigate a wide



                                                  3
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 3 of 22




variety of federal criminal violations to include interstate threatening communications, violent

crimes, white-collar crimes, controlled substance crimes, terrorism, public corruption, computer

crimes, fraud against the government, child pornography, and other violations.

        3.      As part of my duties, I investigate criminal violations occurring in the Western

Slope of Colorado. I am the case agent on this case. As such, I am fully familiar with the facts

of the case.

        4.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other law enforcement and witnesses. This affidavit

is intended to show merely that there is sufficient probable cause for the requested warrant and

does not set forth all of my knowledge about this matter.

        5.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of Title 18, United States Code, Section 875

(Interstate Communications) have been committed by Darrell Holman. There is also probable

cause to search the SUBJECT ACCOUNT for information described in Attachment A for

evidence of these crimes and items to be seized listed in Attachment B.

                                          JURISDICTION

        6.      This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &

(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).]

                                           Probable Cause

        7.      In November of 2019, Montrose Police Department (MPD) officers responded to

the Hanging Tree RV Park, 17250 Highway 550, Montrose, CO, for a report of Darrell Holman,



                                                   4
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 4 of 22




AKA “Petey”, making suicidal comments. Holman is a 43-year-old black male with a date of

birth of X/XX/1977. Holman does not have a criminal history outside of traffic violations. Upon

arrival, officers spoke with Holman who denied being suicidal and did declined to speak with

officers at any depth.

       8.       On June 21 of 2020, Holman’s wife, Resetta Holman, committed suicide by

means of a firearm in the motorhome that they lived in at the Hanging Tree RV

Park. The motorhome is a 1978 Vogue motorhome; model FTH, Colorado license plate 788VQF,

VIN: M60DA8T501088, with a registered owner of Margaret Hendrix. During the death

investigation, MPD Detectives discovered ammunition and nine firearms in the motorhome. The

firearms had the following serial numbers and descriptions:

       SER/HB015583 – H&K 416D

       SER/R105831 – Derya Arms, NV

       SER/192059F – No markings, shotgun

       SER/F20505 – Hi Point 1095

       SER/LGQ46 – Tek-Tec .380 pistol (used in suicide)

       SER/Q5773 – Kel-Tec K87

       SER/FFLZ05 – Kel-Tec Sub 2000

       SER/49305091 - Ruger 22 LR

       SER/MN41853B – Unknown – not documented

       9.      In addition to the firearms, Holman had a large amount of ammunition and a drum

style magazine that had a large capacity for ammunition.

       10.     There was clear evidence that Resetta’s death was a suicide. Holman was never a

suspect.



                                               5
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 5 of 22




       11.     On the day of the suicide during an interaction with MPD officers, Holman was

extremely uncooperative and attempted to reach into his vehicle – either a 2000 Subaru Outback

or a 2012 Toyota Camry. When officers told him he could not he became more upset. Officers

later learned that the vehicle Holman was attempting to get into had multiple firearms inside.

       12.     On June 23, 2020, Crystal Richardson contacted the Montrose Police Department

to report that Holman was suicidal and had an extreme distrust and hate for law enforcement.

Richardson described herself and her husband as best friends with Holman and that Holman had

stayed with them the night prior. Richardson reported was not in a good mental state and that any

contact with Holman could turn into a deadly situation for both sides.

       13.     On June 30, 2020, Karl Watson, a friend of Holman reported to the MPD

that Holman was fired from his job at a marijuana dispensary in Telluride, CO and soon after

sent Watson concerning texts. Watson reported that Holman was texting homicidal and suicidal

things to him and that some of the messages lead Watson to believe that he would harm his

former boss and that he had already harmed or killed someone.

       14.     On July 15, 2020, Kabrianna Stephenson contacted the MPD to report

harassment via social media by Holman – Stephenson’s stepfather. Stephenson also reported that

Holman was making specific threats towards her younger brother (Holman’s son), Deunta

Coleman. The threats and harassment were mainly over social media, specifically a picture

sharing application named Instagram. For reference, Instagram is a social media platform

specifically used for picture/video sharing where a user’s account can be open to public view or

marked private. When an account is private, a “follow request” can be completed in order to see

the specific profile. The user has to accept the request in order for this to happen. Instagram also

has picture caption, comment, and messaging



                                                 6
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 6 of 22




capabilities. Stephenson reported that Holman went by the name of "peteiegreen" on Instagram

and his profile was open to public view. Of note, "Peteie Green" is also the name that

Holman uses via Facebook. Using the Instagram application, an MPD officer looked up the name

"peteiegreen" and was able to locate a very active profile, open to public view, which clearly

showed pictures and videos of Holman's face. The officer recognized the male in the pictures and

videos as Holman from previous law enforcement contact with him on 06/21/2020.

       15.     MPD and the FBI reviewed Holman’s Instagram videos and pictures. A

video was posted on July 13, 2020 with a location of the Ute Indian Museum – the museum is

located across the highway from where Holman’s motorhome was parked. The video shows what

appears to be a small vial of ashes hanging from the rearview mirror in a vehicle. Holman says

something along the lines of, "I ride with her everywhere I go." Holman then turns the camera

around to face him and begins speaking. Holman says, "Tay (nickname for Deunta Coleman) if I

ever fucking see yo ass imma light yo ass the fuck up. On my daddy fucking soul. On my

wife grave. I'm not playin these games wit y'all hoe ass niggas, who is part time kids. Part time

family members. Talkin all this shit. Y'all mother fuckers wasn't here when she

was spazin. Y'all mother fuckers didn't know what she was going through. So yeah, we had an

argument. Cool but she was fucked up way before that. Y'all don't even know what happened

that whole fuckin weekend because you only snapchatted her, talked to her when you

had y'all fuckin problems. The niggas who swung at her, disrespected her, called out her name,

ran from the house and all this shit, wanna act like 'Oh my God I love her so much!'. That's

because your punk ass... Man I should've left you in a home cuz. Your ribs so broke nobody

wanted your dumb ass because they thought you was retarded. So fuck you, nigga. Imma end

that fucked up life for you. If you got a problem come see me. Ain't no passes given. I've got a



                                                 7
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 7 of 22




perfect bullet just for your ass, man." He then holds up a box of hollow-point ammunition and

says, “These mutha fuckas is like $40.00 a piece. Fuck yo bitch as up quit playin wit me". The

box has a clear top, which shows the tops of the rounds. The caption with this video stated the

following: "This goes out to any mf talk shit or want smoke fuck your feeling and if drama betta

bring your best cause I dint think you have any idea .. @deunta17 so if you ever want not to be

the bitch Ass neglects wish some love look ass boy you are come see bitch". Upon clicking

on the "@deunta17", it led to another profile on Instagram, which belonged to Deunta Coleman.

        16.     A video posted on July 14, 2020 begins with it pointed towards a television. A

male begins speaking and the camera is then turned around. Holman was then in the view of the

camera and he stated the following: "Hey man, been up cleanin and shit. Re-arrangin some

stuff. Trippin mother fuckers talkin shit. Man, Tay Tay Tay, come on now. You can't call me

broke when my gun collection costs more than everything you own. See imma fuck wit

you now." Holman is difficult to understand in the remainder of the video, however, it is

clear that he begins speaking about Coleman's girlfriend, who was later identified as Rhyan

Cockroft. The caption along with this video stated the following: "Hey gm @deunta17 you take

the bag off her head *crying laughing emoji* man you a beast to for claiming that even og cut

her out the picture y'all took because she was so disgusting.. she use it as her screen saver don't

believe me as bunny *crying laughing emojis*" He also tagged Coleman's Instagram account in

the video itself.

        17.     Coleman and Holman comment back and forth on this specific post for an

extended time. Coleman defends his girlfriend but does not make any threats. Holman continues

antagonizing Coleman by commenting repeatedly, even after Coleman does not reply.




                                                  8
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 8 of 22




       18.      Multiple videos were posted to Holman’s Instagram on July 14, 2020 that

were directed towards Coleman. In these videos, Holman insults Coleman and his girlfriend

Rhyan Cockroft.

       19.      A video posted to Holman’s Instagram account on July 15, 2020 was of Holman

speaking to the camera. At one point on the video, Holman addresses Coleman directly and says,

"Imma piss in your mouth if I ever see you nigga. After I shoot yo ass. Ya bitch. And I'm tagging

you in this shit". He then refers to his girlfriend as an "ugly ass cock sucking cum bucket".

       20.      An additional video was posted on July 15, 2020, with the caption of, "Enough

said pick your bullet ...” Coleman was tagged in the video itself but not the caption. Holman is

again laying down in the video and begins by explaining what he is doing/has done in the day so

far. He also stated the following: "No love lost for nobody that ain't got love for me. Fuck you.

And to all them people, like Deunta and anybody else talking shit, pick your bullet. 10mm?

9mm? .380? Shottie? And then pick which one you want. The expensive ones or the cheap

ones cause imma put one in your head. Starting with your boy." He then sits up and says, "If you

don't pick Tay, I think this the one imma use on ya" and holds a bullet in view of the camera. He

continues, "This mutha fucka right here, bitch. It's a 10 mil right between yo mutha fuckin eyes.

Imma fix your problems. You and that ugly ass cow of yours. Holla at yo boy". Coleman and

Holman commented back and forth on this post. The conversation was as follows:

       Coleman: "9mm"

       Holman: "great my favorite... I'm use the good one too them RIPs your bitch get one too

       nigga"

       Coleman: "great"




                                                 9
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 9 of 22




       Holman: "thank you jedus thanks how your family say it you won't have a open casket

       cause after I empty the 30 I'm use the shotgun"

       Holman: "And the best part you can or ain't gone do shit about it so enjoy your last days

       bitch @deunta17"

       Holman: "I figure you would but I'm make you watch her die slowly and horrible before I

       put the bullet in you .. she still gone be breathing until I get tried of playing with her

       peeling her skin type shit"

       Holman: "Make a coat out that shit and show shoes from you .. call it bum fit"

       Holman: "Like I said you can stop it or do shit to prevent it .. so just wait to die or nut up

       and make it faster bring who ever you want they can go with .. I don't think you

       understand the point to where I'm at mentally.. but you gone find out"

       21.     On July 15, 2020, Holman posted a video of a firearm, with the following

caption: "Bitch boy prefect your Heffer suuuuuue weee is what you y'all when you want her huh

@deunta17 but this next one is East gone make it Impossible to be seen hell have any parts

left". This video began with Holman speaking and videoing the gun at the same time. He said,

"This right there boy, that's the 10 millimeter. ... Fucker you want the 9. Fuck that. That

nigga don't get the 9, he get the 10. You live with a moose I gotta take em down. A 10 will knock

a big animal down. Can't wait to use my scalpel on that bitch ass nigga. Ooooooo. That's only

one of them too." The firearm in the video is the same firearm from previous Instagram posts

that Holman has made posing with the gun in a military style gas mask. Coleman commented on

this video and said, "Just leave us alone my guy". Holman replied, "@deunta17 not til your dead

*skull emoji* I don't think I will". Holman commented again, “@deunta17 you reported me dude

you a pure bitch seriously man dam you a bitch".



                                                 10
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 10 of 22




        22.     Holman then posted an additional video within the same period. This video was

 of two black long guns. One of the guns had a large drum magazine attached to it. The caption

 stated: "I'm use this one @deunta17". Holman said the following in this video: "Call that big ass

 fat bitch. I'll drop yo ass. Oh yeah. That here, that's a barrel. That's a drum." He then focuses on

 the drum magazine for a short time. He continues by saying, "Mmmm. No open casket

 for yo ass. I don't come with no handgun. I come with a 30 nigga!" He then moved the camera to

 the gun laying above. He said, "I got a 30 for that one too. These aren't even the best pieces in

 the collection nigga. Yo ass is mine".

        23.     All of the videos were recorded and saved by MPD and FBI. A preservation

 request was made to Facebook/Instagram.

        24.     Holman has posted at least 27 times on Instagram since the first

 video threatening Coleman posted on July 13, 2020. The majority of the

 posts referenced Coleman and Cockroft, threatening and harassing them both.

        25.     An MPD Officer spoke with Coleman via phone and asked him to explain what

 was going on. The call was recorded. Coleman said that he was very concerned

 about Holman’s current mental status. He said that Holman is his father

 and Holman’s late wife, Resetta, was his stepmother. Coleman said that growing

 up, Holman was very abusive to him and his siblings. On one occasion, Holman choked him out

 until he was unconscious. Coleman said that the argument between him and his

 father (Holman) began when Holman posted about Resetta on Instagram. Coleman made

 the comment of, 'You shouldn't be posting about her". The MPD Officer read this comment upon

 reviewing the Instagram exchanges between the Holman and Coleman and did not

 observe Coleman to have said anything harassing in nature on that particular post. Coleman said



                                                  11
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 11 of 22




 it all had escalated since then and he is becoming very concerned. When asked how the threats

 on Instagram made him feel, he said that he believed Holman could/would travel to Wisconsin,

 where he and Cockroft live, in order to kill them.

         26.    Coleman believed that Holman would harm him. When asked how Cockroft felt

 about the comments, Coleman said that she was very upset about them as well.

         27.    Holman has two vehicles, which are both registered to him. One of the vehicles is

 a green Subaru Outback bearing Colorado license plate: BDNC42. He also has a black Toyota

 Camry bearing Wisconsin license plate: 832VFX. Holman knows where Coleman resides and

 specifically references that in one of the Instagram videos. Holman makes several comments

 about having a "collection of guns" and a large amount of ammunition. This is a concern due

 to Holman's severe dislike and distrust of law enforcement, his threats to others, and his mental

 state. As referenced above, Holman’s close friends believe that he is heavily armed most of

 the time, if not all of the time. He was recently fired from his job, adding to his frustrations. He

 told a friend, KARL WATSON, that he "had nothing to live for" so he "found something to die

 for".

         28.    When MPD Detective Graves interviewed Holman in regards to the suicide of his

 wife, he stated that he has purchased the weapons and supplies since the recent death of George

 Floyd, which sparked racial tensions and hostility toward law enforcement. Holman has posted

 various pictures and videos of the large capacity magazines, which are clearly capable of holding

 more than 15 rounds.




                                                  12
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 12 of 22




                                Information About Instagram

        29.     From my review of publicly available information provided by Instagram about

 its service, including Instagram’s “Privacy Policy,” I am aware of the following about Instagram

 and about the information collected and retained by Instagram.

        30.     Instagram owns and operates a free-access social-networking website of the same

 name that can be accessed at http://www.instagram.com. Instagram allows its users to create

 their own profile pages, which can include a short biography, a photo of themselves, and other

 information. Users can access Instagram through the Instagram website or by using a special

 electronic application (“app”) created by the company that allows users to access the service

 through a mobile device.

        31.     Instagram permits users to post photos to their profiles on Instagram and

 otherwise share photos with others on Instagram, as well as certain other social-media services,

 including Flickr, Facebook, and Twitter. When posting or sharing a photo on Instagram, a user

 can add to the photo: a caption; various “tags” that can be used to search for the photo (e.g., a

 user made add the tag #vw so that people interested in Volkswagen vehicles can search for and

 find the photo); location information; and other information. A user can also apply a variety of

 “filters” or other visual effects that modify the look of the posted photos. In addition, Instagram

 allows users to make comments on posted photos, including photos that the user posts or photos

 posted by other users of Instagram. Users can also “like” photos.

        32.      Upon creating an Instagram account, an Instagram user must create a unique

 Instagram username and an account password. This information is collected and maintained by

 Instagram.




                                                  13
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 13 of 22




         33.     Instagram asks users to provide basic identity and contact information upon

 registration and also allows users to provide additional identity information for their user profile.

 This information may include the user’s full name, e-mail addresses, and phone numbers, as well

 as potentially other personal information provided directly by the user to Instagram. Once an

 account is created, users may also adjust various privacy and account settings for the account on

 Instagram. Instagram collects and maintains this information.

         34.     Instagram allows users to have “friends,” which are other individuals with whom

 the user can share information without making the information public. Friends on Instagram

 may come from either contact lists maintained by the user, other third-party social media

 websites and information, or searches conducted by the user on Instagram profiles. Instagram

 collects and maintains this information.

         35.     Instagram also allows users to “follow” another user, which means that they

 receive updates about posts made by the other user. Users may also “unfollow” users, that is,

 stop following them or block the, which prevents the blocked user from following that user.

         36.     Instagram allow users to post and share various types of user content, including

 photos, videos, captions, comments, and other materials. Instagram collects and maintains user

 content that users post to Instagram or share through Instagram.

         37.     Instagram users may send photos and videos to select individuals or groups via

 Instagram Direct. Information sent via Instagram Direct does not appear in a user’s feed, search

 history, or profile.

         38.     Users on Instagram may also search Instagram for other users or particular types

 of photos or other content.




                                                  14
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 14 of 22




        39.     For each user, Instagram also collects and retains information, called “log file”

 information, every time a user requests access to Instagram, whether through a web page or

 through an app. Among the log file information that Instagram’s servers automatically record is

 the particular web requests, any Internet Protocol (“IP) address associated with the request, type

 of browser used, any referring/exit web pages and associated URLs, pages viewed, dates and

 times of access, and other information.

        40.     Instagram also collects and maintains “cookies,” which are small text files

 containing a string of numbers that are placed on a user’s computer or mobile device and that

 allows Instagram to collect information about how a user uses Instagram. For example,

 Instagram uses cookies to help users navigate between pages efficiently, to remember

 preferences, and to ensure advertisements are relevant to a user’s interests.

        41.     Instagram also collects information on the particular devices used to access

 Instagram. In particular, Instagram may record “device identifiers,” which includes data files

 and other information that may identify the particular electronic device that was used to access

 Instagram.

        42.     Instagram also collects other data associated with user content. For example,

 Instagram collects any “hashtags” associated with user content (i.e., keywords used), “geotags”

 that mark the location of a photo and which may include latitude and longitude information,

 comments on photos, and other information.

        43.     Instagram also may communicate with the user, by email or otherwise. Instagram

 collects and maintains copies of communications between Instagram and the user.




                                                  15
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 15 of 22




        44.     On August 7, 2020, I served Instagram with a preservation request pursuant to 18

 U.S.C. § 2703(f), requiring Instagram to preserve all information associated with the SUBJECT

 ACCOUNT.

        45.     As explained herein, information stored in connection with an Instagram account

 may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal

 conduct under investigation, thus enabling the United States to establish and prove each element

 or alternatively, to exclude the innocent from further suspicion. In my training and experience,

 an Instagram user’s account activity, IP log, stored electronic communications, and other data

 retained by Instagram, can indicate who has used or controlled the Instagram account. This

 “user attribution” evidence is analogous to the search for “indicia of occupancy” while executing

 a search warrant at a residence. For example, profile contact information, direct messaging logs,

 shared photos and videos, and captions (and the data associated with the foregoing, such as geo-

 location, date and time) may be evidence of who used or controlled the Instagram account at a

 relevant time. Further, Instagram account activity can show how and when the account was

 accessed or used. For example, as described herein, Instagram logs the Internet Protocol (IP)

 addresses from which users access their accounts along with the time and date. By determining

 the physical location associated with the logged IP addresses, investigators can understand the

 chronological and geographic context of the account access and use relating to the crime under

 investigation. Such information allows investigators to understand the geographic and

 chronological context of Instagram access, use, and events relating to the crime under

 investigation. Additionally, Instagram builds geo-location into some of its services. Geo-

 location allows, for example, users to “tag” their location in posts and Instagram “friends” to

 locate each other. This geographic and timeline information may tend to either inculpate or



                                                 16
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 16 of 22




 exculpate the Instagram account owner. Last, Instagram account activity may provide relevant

 insight into the Instagram account owner’s state of mind as it relates to the offense under

 investigation. For example, information on the Instagram account may indicate the owner’s

 motive and intent to commit a crime (e.g., information indicating a plan to commit a crime), or

 consciousness of guilt (e.g., deleting account information in an effort to conceal evidence from

 law enforcement).

        46.     Based on the information above, the computers of Instagram are likely to contain

 all the material described above with respect to the SUBJECT ACCOUNT, including stored

 electronic communications and information concerning subscribers and their use of Instagram,

 such as account access information, which would include information such as the IP addresses

 and devices used to access the account, as well as other account information that might be used

 to identify the actual user or users of the account at particular times.

                     Information To Be Searched And Things To Be Seized

        47.     I anticipate executing this warrant under the Electronic Communications Privacy

 Act, in particular Title 18, United States Code, Sections 2703(a), (b)(1)(A), and (c)(1)(A), by

 using the warrant to require Instagram to disclose to the government copies of the records and

 other information (including the content of communications) particularly described in Section I

 of Attachment B. Upon receipt of the information described in Section I of Attachment B,

 government-authorized persons will review that information to locate the items described in

 Section II of Attachment B.

                                              Conclusion

        48.     Based on the aforementioned factual information, I respectfully submit that there

 is probable cause to believe that evidence, fruits, and instrumentalities of violations, or attempted



                                                   17
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 17 of 22




 violations, of Title 18, United States Code, Section 875 (Interstate Communications) may be

 located in the SUBJECT ACCOUNT described in Attachment A.

        49.     Based on the forgoing, I request that the Court issue the proposed search warrant.

        50.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

 required for the service or execution of this warrant. The government will execute this warrant

 by serving it on Instagram. Because the warrant will be served on Instagram, who will then

 compile the requested records at a time convenient to it, there exists reasonable cause to permit

 the execution of the requested warrant at any time in the day or night.

                               REQUEST FOR NON-DISCLOSURE

        52.     Pursuant to 18 U.S.C. §§ 2703(b)(1)(A) and 2705(b), I request the Court order

        Facebook not to notify any other person of the existence of this warrant for the period of

        one year. This request is made because notification of the existence of the warrant will

        result in endangering the life or physical safety of an individual, flight from prosecution,

        destruction of or tampering with evidence, and intimidation of potential witnesses.



        53.     For the same reasons, I respectfully request that this affidavit and the Court’s

        Order be RESTRICTED at level 3 until further order of this Court.



                                    REQUEST FOR SEALING

        51.     I further request that the Court order that all papers in support of this application,

 including the affidavit and search warrant, be sealed until further order of the Court. These

 documents discuss an ongoing criminal investigation that is neither public nor known to all of




                                                  18
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 18 of 22




 the targets of the investigation. Accordingly, there is good cause to seal these documents

 because their premature disclosure may seriously jeopardize that investigation.


                                              Respectfully submitted,

                                              John Busch
                                              Special Agent
                                              Federal Bureau of Investigation



                                                                                          28
         Subscribed, attested to, and acknowledged by reliable electronic means on August ___,
 2020.



 _________________________________________
 The Honorable Judge Gordon Gallagher
 United States Magistrate Judge


 Application for search warrant was reviewed and is submitted by Pete Hautzinger, Assistant
 United States Attorney.




                                                19
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 19 of 22




                                       ATTACHMENT A

                                    Property to Be Searched

        This warrant applies to information associated with the Instagram profile with username:

                                          “peteiegreen”

 that is stored at premises owned, maintained, controlled, or operated by Instagram, LLC, a

 company that is owned by Facebook, Inc. and headquartered in Menlo Park, California.
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 20 of 22




                                        ATTACHMENT B

                                  Particular Things to be Seized

 I.     Information to be disclosed by Instagram, LLC

        To the extent that the information described in Attachment A is within the possession,

 custody, or control of Instagram, LLC, including any messages, records, files, logs, or

 information that have been deleted but are still available to Instagram, LLC, or have been

 preserved pursuant to a request made under 18 U.S.C. § 2703(f), Instagram, LLC is required to

 disclose the following information to the government for each account listed in Attachment A:

        a.      All identity and contact information, including full name, e-mail address, physical
                address (including city, state, and zip code), date of birth, phone numbers, gender,
                hometown, occupation, and other personal identifiers;
        b.      All past and current usernames associated with the account;
        c.      The dates and times at which the account and profile were created, and the
                Internet Protocol (“IP”) address at the time of sign-up;
        d.      All activity logs including IP logs and other documents showing the IP address,
                date, and time of each login to the account, as well as any other log file
                information;
        e.      All information regarding the particular device or devices used to login to or
                access the account, including all device identifier information or cookie
                information, including all information about the particular device or devices used
                to access the account and the date and time of those accesses;
        f.      All data and information associated with the profile page, including photographs,
                “bios,” and profile backgrounds and themes;
        g.      All communications or other messages sent or received by the account from
                6/14/2020 to 8/27/2020;
        h.      All user content created, uploaded, or shared by the account, including any
                comments made by the account on photographs or other content from 6/14/2020
                to 8/27/2020;
        i.      All photographs and images in the user gallery for the account from 6/14/2020 to
                8/27/2020;
        j.      All location data associated with the account, including geotags from 6/14/2020 to
                8/27/2020
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 21 of 22




        k.      All data and information that has been deleted by the user from 6/14/2020 to
                8/27/2020;
        l.      A list of all of the people that the user follows on Instagram and all people who
                are following the user (i.e., the user’s “following” list and “followers” list), as
                well as any friends of the user;
        m.      A list of all users that the account has “unfollowed” or blocked;
        n.      All privacy and account settings;
        o.      All records of Instagram searches performed by the account, including all past
                searches saved by the account from 6/14/2020 to 8/27/2020;
        p.      All information about connections between the account and third-party websites
                and applications; and,
        q.      All records pertaining to communications between Instagram, LLC and any
                person regarding the user or the user’s Instagram account, including contacts with
                support services, and all records of actions taken, including suspensions of the
                account.
        Instagram is hereby ordered to disclose the above information to the government within

        14 days of issuance of this warrant.


 II.    Information to be seized by the government

 All information described above in Section I that constitutes fruits, evidence and

 instrumentalities of violations of Title 18, United States Code, Section 875 involving Darrell

 Holman since June 14, 2020, including, for each username identified on Attachment A,

 information pertaining to the following matters:

             (a) A threat to kill Deunta Coleman and Rhyan Cockroft

             (b) Evidence indicating how and when the Instagram account was accessed or used,

                to determine the chronological and geographic context of account access, use, and

                events relating to the crime under investigation and to the Instagram account

                owner;




                                                    2
Case 1:20-sw-00998-GPG Document 1 Filed 08/28/20 USDC Colorado Page 22 of 22




            (c) Evidence indicating the Instagram account owner’s state of mind as it relates to

                the crime under investigation;

            (d) The identity of the person(s) who created or used the user ID, including records

                that help reveal the whereabouts of such person(s).

            (e) The identity of the person(s) who communicated with the user ID deunta17, a

                username controlled by Deunta Coleman, including records that help reveal their

                whereabouts.



 This warrant authorizes a review of electronically stored information, communications, other

 records and information disclosed pursuant to this warrant in order to locate evidence, fruits, and

 instrumentalities described in this warrant. The review of this electronic data may be conducted

 by any government personnel assisting in the investigation, who may include, in addition to law

 enforcement officers and agents, attorneys for the government, attorney support staff, and

 technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the disclosed

 electronic data to the custody and control of attorneys for the government and their support staff

 for their independent review.




                                                  3
